X30



OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
.
    m3
Pat.* 5

not atItbarltr
             the ae* oi rubmequrn~
the Cl4m?lMe*pyld to- paq rllQamtlculr
            _.                 -
don. 08~.   H.   Slteppard,   pa&e   6
“4J.l itwear ae the Qaua Old A&s Aaalltanoe rpsd . . .
               71a mAdt   pruw~~       that  th* L~l8lOttln      irrbWlO4
8 msurla~o~s end futllorat ln             witting,    ia WI     prerent alar,
                          albh any balmuse           cm hrad a$ the
                                                              ad ot
                               The Le~ialrrhwoeurt bo reauaed to
                                 tsd to have lataadodtl l artuml
                                  auoh Z-e,      f8 t;PUowa that the
authariw to otpead itmdl for old qr urirknee    pepa    lnd
sdolaiatc~tlvolrptgmu@a la ltaitedduring oath tlaaalJHIC
to th* llinegm
             8o.thool4 her ABaiaba&lor YUQA AwlJ& shah
year1 oacnpwrdn8brluaana rt WM end ot I p~iar tlroalyear
UO     Rot ap~0gtiet.d    tW    w      P\llrPQLO.

               Thab tha rider p~ovidoa in rots   "IQ rdditloat to
this    appropriation  out of state l%n&   OP ldsla la lr a Wvr
expenses ta the biraniu&* tha Dopartcten8 pry *rgaobJadmel
tunAa for aW.nAatratir~ axgmsaa, uba t&t *the 84dalatra-
sir0 oxpeaaaaaat or 8ta8e fun80 ror tie blenaba *she.u not




                                                    ruly rsfwa to t&a
                                                     of the bieaniua 4114




              Tow   qoratbs         rS ms% 3 me     6nsmrrd   la tb   nemtlte.